DETAILED ACTION

Response to Amendment
The Amendment filed 09/30/2021 has been entered.  Claims 1-2, 5, 11-15, and 18-19 remain pending in the application.  Claims 11-15 and 18-19 have been withdrawn.  Claims 3-4, 6-10, 16-17, and 20-23 have been canceled.  New claim 24 has been added 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-2, 5, and 24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “a layer consisting of powder metal particles … and metal connections formed between the powder metal particles during three-dimensional printing”.  Claim 1 further contains the limitation “the metal connections having been formed from: a first fluid applied to a portion of the layer, the first fluid comprising metal nanoparticles comprising a metal oxide; and a second fluid applied to the portion of the layer, the second fluid comprising a reducing agent of the metal oxide, wherein the first and second fluid each includes an ink vehicle that contains water, a co-solvent, and a surfactant that has a hydrophilic-lipophilic balance (HLB) of less than 10”.  
First, the layer cannot consist of two things, the powder metal particles and the metal connections, and then also contain the other elements listed in the inks.  Consisting of requires closed claim construction.  It is unclear if only the powder metal particles and the metal connections are required or if all of the elements listed in the inks are required.  
Second, the metal connections are claimed both as formed metal connections and as the fluids from which they are formed.  Either the fluids as they were before the metal connections were formed are present, or the formed metal connections are present, but not both.  Accordingly, the scope of protection is unclear.  
Third, the metal particles are claimed as having a median size of 1 micron to 1000 microns in their largest dimension, but also as having metal connections, which 
Claims 2, 5, and 24 are rejected due to their dependence on rejected claim 1.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-2, 5, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kodas et al. (US 20060001726 A1), previously cited.  
Regarding claim 1, the Examiner notes that the claim is to a product, specifically to a layer of particles after a fluid, or fluids have been applied, i.e., a wet powder layer.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113).  The substrate is part of the method of production, and not the materials for three-dimensional printing.  Accordingly, “temporary” has no patentable weight.  The broadest reasonable interpretation includes wherein the fluid is applied to a portion of the layer which encompasses the entire layer.  The source of the powder and nanoparticles are not relevant to the final product.  In light of the 112 rejections above, the limitation “and metal connections formed between 
Kodas teaches “applying a first ink comprising a metal precursor to at least a portion of a first substrate to form an at least partially coated substrate; and (b) contacting the first ink with a primary reducing agent under conditions effective to reduce the metal in the metal precursor to its elemental form” (which reads upon “materials for three-dimensional printing comprising; spread on a temporary substrate”, as recited in the instant claim; paragraph [0015]).  Kodas teaches that “the first ink also optionally includes particulate material, e.g., metal particles” (which reads upon “a layer consisting of powder metal particles”, as recited in the instant claim; paragraph [0094]).  Kodas teaches that “the particles comprise microparticles, defined herein as particles having an average particle size (d50 value) of not greater than about 10 microns” (which reads upon “the powder metal particles having a median size of 1 micron to 1000 microns in their largest dimension”, as recited in the instant claim; paragraph [0094]).  Kodas teaches that “exemplary components that may be included in the first ink includes: a liquid vehicle (e.g., a solvent or carrier liquid), secondary reducing agents, particulates (e.g., metal nanoparticles, alloy nanoparticles, carbon nanoparticles and/or 
Kodas teaches that “the first ink further comprises a solvent selected from the group consisting of alcohols, amines, amides, water, ketones, ethers, aldehydes, alkenes, and hydrocarbons” (which reads upon “wherein the first fluid includes an ink vehicle that contains water”, as recited in the instant claim).  Kodas teaches that “the second ink further comprises a solvent selected from the group consisting of alcohols, amines, amides, water, ketones, ethers, aldehydes, alkenes, and hydrocarbons” (which reads upon “wherein the second fluid includes an ink vehicle that contains water”, as recited in the instant claim).  
Kodas teaches that the “desirably, the ink compositions (e.g., the first ink or second ink) according to the present invention can be deposited and converted to the conductive feature at low temperatures, thereby enabling the use of a variety of substrates having a relatively low melting or decomposition temperature” (paragraph [0186]).  Kodas teaches “processes for forming conductive features from one or more one of ordinary skill in the art would understand that connections between metal particles create a conductive feature).  Kodas teaches that the “liquid vehicle can also include an organic solvent, by itself or in addition to water” (which reads upon “wherein the first and second fluid each include an ink vehicle that contains water [and] a co-solvent”, as recited in the instant claim; paragraph [0080]).  Kodas teaches that “exemplary additives that may be included in the first ink includes: crystallization inhibitors, polymers, polymer precursors (oligomers or monomers), binders, dispersants, surfactants, humectants, defoamers, pigments and the like” (which reads upon “wherein the first and second fluid each include an ink vehicle that contains a co-solvent, and a surfactant”, as recited in the instant claim; paragraph [0111]; the reference does not provide a separate list of additives that are specific to the second ink – accordingly it would be obvious to select additives for the second ink from the list of additives given for the first ink; paragraph [0129] further teaches that humectants are co-solvents).  Kodas teaches that the surfactant can be polyoxyethylenesorbitan fatty acid ester which has an HLB of 10-15 (paragraph [0125]; Applicant provided the HLB, see Remarks, page 7).  Kodas teaches that the surfactant can be phosphate of EO-PO-EO block polymer which has an HLB of 10-15 (paragraph [0125]; Applicant provided the HLB, see Remarks, page 7).  Kodas teaches that the surfactant can be fatty acid methyl tauride sodium salt which has an HLB of 10-15 (paragraph [0125]; Applicant provided the HLB, see Remarks, page 7).  It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 
Regarding claim 2, Kodas teaches the materials of claim 1 as stated above.  Kodas teaches that “copper precursors that are useful can also be categorized as copper I and copper II compounds” (paragraph [0066]).  Kodas teaches that “they can also be categorized as copper hydrides, copper amides, copper alkenes, copper allyls, copper carbonyls, copper metallocenes, copper cyclopentadienyls, copper arenes, copper carbonates, copper hydroxides, copper carboxylates, copper oxides, organo copper, copper beta-diketonates, copper alkoxides, copper beta-ketoiminates, copper halides, copper alkyls” (which reads upon “wherein the metal oxide is copper oxide or iron oxide”, as recited in the instant claim; paragraph [0066]).  
Regarding claim 5, Kodas teaches the materials of claim 1 as stated above.  Kodas teaches that “preferred organic solvents include N,N,-dimethylacetamide (DMAc), diethyleneglycol butylether (DEGBE), ethanolamine and N-methyl pyrrolidone” (which reads upon “N-methylpyrrolidone”, as recited in the instant claim; paragraph [0081]).  
Regarding claim 24, Kodas teaches the method of claim 1 as stated above.  Kodas teaches that “While particles of any metal (or non-metal) can be used in accordance with this aspect of the invention, it is preferred to use metals that have a low cost and/or a high conductivity” (paragraph [0100]).  Kodas teaches that “the metal in the particles can include one or more of aluminum (Al), zinc (Zn), iron (Fe), tungsten (W), molybdenum (Mo), lead (Pb), bismuth (Bi) or similar metals” (paragraph [0100]).  .  

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive.  Regarding Kodas, et al. (U.S. Publication No. 2006/0001726, referred to herein as "Kodas", Applicant argues that Kodas does not, however, teach or suggest the formation of a layer that consists of micron sized powder metal particles , or the formation of metal connections between these powder metal particles (remarks, page 6).  This is not found convincing because Kodas teaches that “the first ink also optionally includes particulate material, e.g., metal particles” (which reads upon “a layer consisting of powder metal particles”, as recited in the instant claim; paragraph [0094]).  Kodas teaches that “the particles comprise microparticles, defined herein as particles having an average particle size (d50 value) of not greater than about 10 microns” (which reads upon “the powder metal particles having a median size of 1 micron to 1000 microns in their largest dimension”, as recited in the instant claim; paragraph [0094]).  In light of the 112 rejections above, the limitation “and metal connections formed between the powder metal particles during three-dimensional printing,” will be interpreted as .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733